DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0284290 A1 to Keebler et al.
As to claim 1, Keebler discloses a method for syndicating content, the method comprising: storing a syndication target set (see fig,3A; page.9, ¶0140¶); receiving changes to a themed template (page.12, ¶0185-¶0186); and reusing the stored syndication target set to enable an update of a plurality of online properties based on the changes (page.7, ¶0110-¶0111, ¶0186).
As to claim 2, Keebler further discloses wherein the changes comprise adding a locked section to a navigation, the navigation being a presentation builder (page.11, ¶0181).
As to claim 3, Keebler further discloses when adding the syndication target set to a content package, reconciling syndication targets for source conflicts by allowing a user to review and remove a syndication target or by allowing the user to remove (i) a source or (ii) content from the source (page.11, ¶0183, ¶0213-¶0214).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0284290 A1 to Keebler et al iv view of US 2016/0171109 A1 to Gnanasekaran.
As to claim 4, Keebler does not explicitly disclose responsive to at least one source matching a blocked source, prompting a user to resolve an exception to a digital rights management policy defined by settings of one of the online properties; and after the resolution, publishing a content package at the online properties.
Gnanasekaran discloses responsive to at least one source matching a blocked source, prompting a user to resolve an exception to a digital rights management policy defined by settings of one of the online properties; and after the resolution, publishing a content package at the online properties (see fig.3; page.4, ¶0037).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keebler with the teaching as taught by Gnanasekaran in order to allow and/or disallow inappropriate content matches closely with one or more of the patterns or data by the user.
As to claim 5, Gnanasekaran further discloses wherein the resolution is performed by the user performing at least one of overriding the exception and modifying the publishing of the content package (page.4, ¶0037).
As to claim 6, Gnanasekaran further discloses wherein the resolution is performed via a user interface (see fig.1).

Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0284290 A1 to Keebler et al iv view of US 2016/0171109 A1 to Gnanasekaran and further in view of US 2007/0291293 A1 Bellagamba et al.
As to claim 7, Keebler and Gnanasekaran do not explicitly discloses wherein the user interface (i) facilitates ownership verification and (ii) enables the user to select an option for displaying only sources that belong to an entity associated with the user.
Bellagamba discloses wherein the user interface (i) facilitates ownership verification and (ii) enables the user to select an option for displaying only sources that belong to an entity associated with the user (see fig.3&6; page.4, ¶0055, ¶0062).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keebler and Gnanasekaran with the teaching as taught by Bellagamba in order to verify user’s to editing and/or interchangeable elements of the document to change depending on the user's clearance credentials.

Claims 8-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0284290 A1 to Keebler et al iv view of US 2007/0291293 A1 Bellagamba et al.
As to claim 8, Keebler does not explicitly discloses checking a type of a content package to be published against allowances of the syndication target set.
Bellagamba discloses checking a type of a content package to be published against allowances of the syndication target set (see fig.10-14; page.5, ¶0062-¶0063).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keebler with the teaching as taught by Bellagamba in order to verify user’s to editing and/or interchangeable elements of the document to change depending on the user's clearance credentials.
As to claim 9, Bellagamba further discloses wherein the allowances comprise limitations for a brand or section that prevent or at least partially restrict the syndication based on a set of criteria (see fig.10-13,16; page.5, ¶0062-¶0063).
As to claim 10, Bellagamba further discloses wherein the reuse enables permissions on target brands in the syndication target set from user administration and role assignment interfaces and services (see fig.10-13,16; page.5, ¶0062-¶0063).
As to claim 15, Bellagamba further discloses saving property target sets as documents attached to packages and content; saving property target sets as named documents for (i) reuse at an individual and group level and (ii) complete separation of content-specific and reusable group definitions after application of a group to a property (page.5, ¶0062, ¶0071).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0284290 A1 to Keebler et al iv view of US 2007/0038567 A1 to Allaire.
As to claim 11, Keebler does not explicitly disclose wherein the syndication target set comprises a plurality of targets for publishing the content based on a licensing arrangement.
Allaire discloses wherein the syndication target set comprises a plurality of targets for publishing the content based on a licensing arrangement (page.11, ¶0144-¶0145).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keebler with the teaching as taught by Allaire in order to provide a permission to present the digital content items to users in accordance with the defined presentation contexts.
As to claim 12, Allaire further discloses displaying a list of brands and sections currently syndicating, wherein the sections define focus areas for a brand (page.12, ¶0146).
As to claim 13, Allaire further discloses applying the syndication target set to a plurality of (1) content packages, (i1) alerts at a brand level, and (ii) live streams against targets that support a live player channel (page.12, ¶0146).

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0284290 A1 to Keebler et al iv view of US 2012/0117459 A1 to DeHaven et al.
As to claim 14, Keebler does not explicitly disclose wherein the syndication target set is configured to accept a global suggested-placement or a target-specific suggested-placement location that drives location of a teaser or a reference object in a list of published reference objects on each target.
DeHaven discloses wherein the syndication target set is configured to accept a global suggested-placement or a target-specific suggested-placement location that drives location of a teaser or a reference object in a list of published reference objects on each target (page.6, ¶0067-¶0068).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keebler with the teaching as taught by Allaire in order to provide products to be distributed to many audiences.
As to claim 16, DeHaven further discloses applying the syndication target set to a content package or a content item, the syndication target set being configured to accept a global promotion and suggested placement to force brand- wide promotion of the content package on each property (page.6, ¶0068).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0284290 A1 to Keebler et al iv view of US 2011/0213655 A1 to Henkin et al.
As to claim 17, Keebler does not discloses obtaining, from a user using a user interface, a set of allowed sources and a set of blocked sources; and matching the obtained sources to previously known sources.
Henkin discloses obtaining, from a user using a user interface, a set of allowed sources and a set of blocked sources; and matching the obtained sources to previously known sources (page.49, ¶1252-¶1255).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keebler with the teaching as taught by Henkin in order to allow the user to display contents except predefined sources list.
As to claim 18, Henkin further discloses responsive to one of the obtained sources not matching with any of the known sources, adding the one source to a database of available sources when the one source is allowed (page.4, ¶0062, ¶089).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0284290 A1 to Keebler et al iv view of US 2009/0276291 A1 to Wannier et al.
As to claim 19, Keebler does not explicitly disclose wherein a different brand licenses the one source.
Wannier discloses wherein a different brand licenses the one source (page.17, ¶0177).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keebler with the teaching as taught by Wannier in order to provide a protection item on sale by using filter and/or adjust its presentations and offerings based on the license agreement.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0284290 A1 to Keebler et al iv view of US 2013/0046640 A1 to Thierer et al.
As to claim 20, Keebler does not disclose wherein content provided by a first party, which controls the syndication of the content, is not associated with any rights restrictions, and wherein content provided by third parties is associated with rights restrictions. 
Thierer discloses wherein content provided by a first party, which controls the syndication of the content, is not associated with any rights restrictions, and wherein content provided by third parties is associated with rights restrictions (page.3, ¶0022). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keebler with the teaching as taught by Thierer in order to ensure content use which is consistent with their brand or marketing presentation.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-2727519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/Primary Examiner, Art Unit 2424